                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

SUSAN CURLEY,

                 Plaintiff,

v.                                                        Case No: 2:18-cv-9-FtM-99UAM

STEWART TITLE GUARANTY
COMPANY,

               Defendant.


                                              ORDER

       This matter comes before the Court upon review of Stewart Title Guaranty Company’s

Unopposed Motion for Extension of Time to Complete Mediation and Select New Mediator.

Doc. 42. Defendant requests an extension of the March 6, 2019 mediation deadline until April

15, 2019, and requests that the parties be allowed until April 15 to select a new mediator because

of the unavailability of the previously selected mediator. Id. at 1-2. Plaintiff does not oppose

the requested relief. Id. at 2. The Court finds good cause to extend the mediation deadline, but

not to the extent requested, and will allow the parties until April 1, 2019 to conduct mediation.

Further, the parties shall file a stipulation selecting a new mediator within 14 days of this Order.

       ACCORDINGLY, it is

       ORDERED:

       Stewart Title Guaranty Company’s Unopposed Motion for Extension of Time to Complete

Mediation and Select New Mediator (Doc. 42) is GRANTED in part. The parties shall have up

to and including April 1, 2019 to conduct mediation and shall file a joint stipulation selecting a

new mediator on or before March 21, 2019.
       DONE and ORDERED in Fort Myers, Florida on this 7th day of March, 2019.




Copies:
Counsel of record




                                         -2-
